DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received June 30, 2021:
Claims 1-3, 5-10 and 18-22 are pending. Claims 4, 11-17 and 23-25 have been cancelled as per applicant’s request.
The previous claim objections are withdrawn in light of the amendment.
The core of the previous rejection is maintained with slight changes made in light of the amendment. All changes to the rejection are necessitated by the amendment.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 3, 5-7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (KR20160052323A), cited in the Information Disclosure Statement filed 7/8/2019, in view of Dai et al. (US2016/0141598), cited in the Information Disclosure Statement filed 12/6/2019.. The English machine translation of Choi et al. is attached and is referenced below.
Regarding Claim 1, Choi et al. teaches a lithium battery including a lithium electrode as a negative electrode (Para. [0151]) wherein the electrode layer is a lithium metal (Para. [0021-22]) (i.e. a lithium metal anode comprising a lithium metal layer) 
    PNG
    media_image1.png
    61
    75
    media_image1.png
    Greyscale
 , wherein X comprises functional groups such as –COOLi, -OLi, and R can be a substituted hydrocarbon group with nitrogen (Para. [0034-0038]) (i.e. a Li-N-C-H-O compound). 
Choi et al. does not explicitly teach a Li-N-C-H-O compound represented by formula (1) or formula (2) of the instant claim. 
However, Dai et al. teaches the formation of a solid electrolyte interface (SEI) layer (i.e. a coating layer) on a negative lithium electrode (Para. [0064]) (i.e. a lithium metal anode) with a current collector (Fig. 1, #20 and Para. [0034]) , wherein the SEI layer is formed by first preparing an electrolyte with 1,2-dimethoxyethane , LiTFSI and lithium nitrate (Example 3), wherein a discharge cycle causes the SEI layer (i.e. coating to form) (Para. [0085-0087]). The procedures regarding forming the SEI layer (coating layer) are so similar to that of the instant specification (pg. 43, Example 1) that it would be expected that the ionic compounds in the instant claims to be present in the coating layer when incorporating the procedure of Dai et al. with Choi et al. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi et al. to incorporate the teaching of Dai et al., as the coating layer formed by the method of Dai et al. as the SEI layer (i.e. coating layer) formed provides a layer contributes to good cycling of the 
As the procedures regarding forming the SEI layer (coating layer) are so similar to that of the instant specification, it would be expected that structure of the ionic compounds in the instant claims would be present in the coating layer.  If it is shown that such ionic compounds are not present, then any differences regarding the ionic compounds present would be small and obvious. In the case where there is close structural similarity between chemical compounds, there is an expectation that compounds will have similar properties and “a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities”, see MPEP 2144.09(I).
Regarding Claim 3, Choi et al. as modified by Dai et al. teaches all of the elements of the current invention in claim 1 as explained above.
Choi et al. teaches the protective layer (i.e. coating layer) comprises Formula D wherein X comprises functional groups such as –COOLi, -OLi, and R can be a substituted hydrocarbon group with nitrogen (Para. [0034-0038]) (i.e. a Li-N-C-H-O compound comprising Li-O bond, if X is –OLi, and C-H, C-N, and C-O bonds, if R is a substituted hydrocarbon group with nitrogen).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used a hydrogen carbon group with at least one nitrogen (as R), and a –OLi group (as X) in Formula D (i.e. a Li-N-C-H-O group) as one of ordinary skill in the art would have understood that selecting these groups is a 
Regarding Claims 5, Choi et al. as modified by Dai et al. teaches all of the elements of the current invention in claim 1 as explained above.
Choi et al. does not teach the Li-N-C-H-O compound of Formula 1 (or Formulas 1-1, 1-2) and also does not teach Formula 2 (or Formulas 2-1, 2-2) of the instant claims. 
However, Dai et al. teaches the formation of a solid electrolyte interface (SEI) layer (i.e. a coating layer) on a negative lithium electrode (Para. [0064]) (i.e. a lithium metal anode) with a current collector (Fig. 1, #20 and Para. [0034]) , wherein the SEI layer is formed by first preparing an electrolyte with 1,2-dimethoxyethane , LiTFSI and lithium nitrate (Example 3), wherein a discharge cycle causes the SEI layer (i.e. coating to form) (Para. [0085-0087]). The procedures regarding forming the SEI layer (coating layer) are so similar to that of the instant specification (pg. 43, Example 1) that it would be expected that the ionic compounds in the instant claims would be expected to be present in the coating layer.  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi et al. to incorporate the teaching of Dai et al., as the coating layer formed by the method of Dai et al. as the SEI layer (i.e. coating layer) formed provides a layer contributes to good cycling of the battery, and the organic-based coating would provide more flexibility when compared to other rigid electrode coating layers (Para. [0071]). 
As the procedures regarding forming the SEI layer (coating layer) are so similar to that of the instant specification, it would be expected that structure of the ionic prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities”, see MPEP 2144.09(I).
Regarding Claim 6, Choi et al. as modified by Dai et al. teaches all of the elements of the current invention in claim 1 as explained above.
Choi et al. further teaches the thickness of the protective layer (i.e. coating layer) is 0.01 to 50 micrometers (Para. [0031]) (overlapping with the claimed range). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Regarding Claim 7, Choi et al. as modified by Dai et al. teaches all of the elements of the current invention in claim 1 as explained above.
Choi et al. teaches the thickness of the protective layer (i.e. coating layer) is 0.01 to 50 micrometers (10 nm to 50 micrometers) (Para. [0031]) (overlapping with the claimed range). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff,
Regarding Claim 18, Choi et al. as modified by Dai et al. teaches all of the elements of the lithium metal anode in claim 1 as explained above.
Choi et al. further teaches a lithium battery including a lithium electrode as a negative electrode (Para. [0151]) wherein the electrode layer is a lithium metal (Para. [0021-22]) (i.e. a lithium metal anode comprising a lithium metal layer) and the lithium battery may is preferably a secondary battery (Para. [0152]), comprising a positive electrode (i.e. cathode) (Para. [0153]), and electrolyte (Para. [0183]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (KR20160052323A) in view of Dai et al. (US2016/0141598) as applied to claim 1 above, and further in view of Cho et al. (KR100413796B1), cited in the Information Disclosure Statement filed 7/8/2019. The English machine translation of Cho et al. is attached and is referenced below.
Regarding Claim 2, Choi et al. as modified by Dai et al. teaches all of the elements of the current invention in claim 1 as explained above.
Choi et al. does not teach LiF in the coating layer.
However, Cho et al. teaches a lithium battery metal anode (Para. [0009]) comprising a current collector having a rolled lithium metal with a thickness of 30 micrometers (i.e. lithium metal thin film layer) (Para. [0011], [0055]) and a passivation layer (i.e. coating layer) is formed on a surface of a lithium metal anode and comprises LiF (Para. [0009], [0024]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coating layer of Choi et al. to incorporate the teaching of LiF in the coating layer of Cho et al., as the fluorine-.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (KR20160052323A) as applied to claim 1 above, and further in view of Cui et al. (US 2016/0013462).
Regarding Claims 8, Choi et al. teaches all of the elements of the current invention in claim 1 as explained above.
Choi et al. teaches dendrite formation or growth on the electrode layer (i.e. lithium metal anode) is inhibited by the protective layer (Para. [0018], lines 125-129) 
Choi et al. does not explicitly teach a lithium metal layer with a flat surface microstructure without dendrite or a columnar structure extending upward from the current collector. 
However, Cui et al. teaches a lithium anode layer wherein deposited lithium deposited on a copper substrate (i.e. a current collector) wherein the lithium metal is columnar and contains no long filaments or dendrites. (Para. [0020], [0076] and Fig. 11c, wherein the lithium layer appears to be extending upward from the current collector and appears to have a substantially flat surface microstructure, on the bottom surface for example).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi et al. to incorporate the teaching of having no dendrite in the lithium metal thin film layer and the lithium thin film layer having a columnar structure extending upward from the current collector as 
Regarding Claims 9, Choi et al. teaches all of the elements of the current invention in claim 1 as explained above.
Choi et al. does not teach a lithium metal layer with a columnar structure having an average diameter of the columnar structure in the range of 0.1 micrometers to 100 micrometers. 
However, Cui et al. teaches a lithium anode layer wherein deposited lithium is columnar and has a diameter of 3.0 ± 0.3 micrometers (within the claimed range) and contains no long filaments or dendrites. (Para. [0020], [0076]). 	
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi et al. to incorporate the teaching of having no dendrite in the lithium metal thin film layer and the lithium thin film layer .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (KR20160052323A) in view of Dai et al. (US2016/0141598) as applied to claim 1 above, and further in view of Kobayashi et al. (US 2014/0004418).
Regarding Claims 10, Choi et al. as modified by Dai et al. teaches all of the elements of the current invention in claim 1 as explained above.
Choi et al. does not teach a pore fraction of the electrode layer (i.e. lithium thin film layer).
However, Kobayashi et al. teaches a negative electrode active material layer which is lithium metal (Para. [0026]) with a thickness of 30 to 250 micrometers (Para. [0086]) (i.e. a lithium metal thin film layer) adhered to a current collector (Para. [0089]), wherein the porosity of the negative electrode active material layer is preferably 7% to 20% (overlapping with the average pore fraction range of the instant claim).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cho et al. to incorporate the teaching of the porosity (i.e. pore fraction) of Kobayashi et al., as too high of a porosity would deteriorate charging efficiency and discharging efficiency (Para. [0085]). Thus, one of ordinary skill in the art would be motivated to select low porosity range (such as the porosity range of Kobayashi et al.) to improve charging and discharging efficiency. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 

It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Response to Arguments
Applicant's arguments filed June 30, 2021 have been fully considered but they are not persuasive. 
Applicant argues the ionic compound of claim 1 (regarding formula 1 or formula 2) and the lithium ion conductive polymer of claim 1 have different structures  and Choi teaches different manufacturing methods of forming components on a surface of a lithium negative electrode and thus, there is no rationale for a person of skill in the art to modify the disclosure of Choi to arrive at the subject matter of claim 1 with a reasonable expectation of success.
Examiner respectfully disagrees. Choi is not replied upon to teach the limitation regarding formula 1 and 2 as discussed in the rejection above in section “3”.   Dai et al. renders formula 1 and 2 obvious as the coating layer formed by the method of Dai et al. 
Applicant argues Dai merely discloses the use of LiTFSI+LiNO3 as an electrolyte to form an SEI layer, and Dai does not disclose forming a film on a surface of a lithium metal thin film layer by using electric deposition as in the present application, and thus the films taught by the applied references do not contain the compound represented by Formula 2 or Formula 1 of the instant claim 1.
Examiner respectfully disagrees. Choi et al. teaches forming a film (i.e. the protective layer of Choi et al.) on a surface of a lithium metal thin film layer. Dai et al. teaches the formation of a solid electrolyte interface (SEI) layer (i.e. a coating layer) on a negative lithium electrode (i.e. a lithium metal anode) with a current collector, wherein the SEI layer is formed by first preparing an electrolyte with 1,2-dimethoxyethane , LiTFSI and lithium nitrate (Example 3, i.e. the similar materials as the plating solution of the instant specification), wherein a load is applied to initiate discharge cycle causes the SEI layer (Para. [0085-0087]) (i.e. a charge is applied to form the coating, similar to pg. 31, lines 10-14 of the instant specification). The procedures regarding forming the SEI layer (coating layer) are so similar to that of the instant specification that it would be expected that the ionic compounds of Formula 1 or 2 in the instant claims would be . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292.  The examiner can normally be reached on Monday-Thursday 7:30a.m.-5p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.C./Examiner, Art Unit 1729 

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729